Citation Nr: 9909136	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to right Muscle Group II, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1940 to September 1945.

In May 1994, the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas, denied, 
among others, the veteran's claims for increased ratings for 
residuals of injuries that he sustained during service, 
including to right Muscle Group II, rated as 20 percent 
disabling.  He timely appealed the RO's decision to the Board 
of Veterans' Appeals (Board).  In December 1996, and later in 
August 1997, the Board remanded the claim concerning the 
right Muscle Group II injury to the RO for further 
clarification of the issue on appeal, and for additional 
development and consideration.  Since completion of these 
directives, the RO has continued to deny a rating higher than 
20 percent, and the case is once again before the Board.


FINDINGS OF FACT

1.  The veteran has arthritis in the acromioclavicular 
joint/rotator cuff region of his right shoulder; he also has 
slight atrophy at the site of his residual scars, which are 
essentially asymptomatic, and mild weakness in his right 
shoulder and arm.

2.  There is no clinical evidence of limitation of motion in 
the right shoulder, either due to the arthritis or other 
related factors (pain, etc.); signs of atrophy or significant 
muscle loss involving areas other than the site of the scars; 
or indications of muscle herniation or damage to tendons.

3.  There is no medical evidence indicating the veteran 
experiences excess fatigability or incoordination in his 
right upper extremity as a result of the injuries in service.

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of an injury to Muscle Group II have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.56, 4.71a, 4.73, Diagnostic Codes 5003, 
5010, 5201, 5302 (1997 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1944, while serving in combat during World War II, the 
veteran sustained a penetrating through-and-through gunshot 
wound to his right shoulder (he is right handed).  Records 
show the bullet entered his right deltoid muscle, slightly 
posterior to and below the point of his shoulder, and 
proceeded downward and exited through the right side of his 
back, causing comminuted fractures along the way to his 
scapula and 7th and 8th ribs, and damage to Muscle Group II.  
He remained hospitalized for three months after the incident 
receiving treatment for his wounds and, as a result, was 
awarded the Purple Heart Medal.  He was discharged from the 
military in September 1945.

In April 1946, the RO in Portland, Oregon, granted service 
connection for the multiple residuals of the gunshot wound, 
including the injury to Muscle Group II of the right 
shoulder, rated as 20 percent disabling.  The other service-
connected residuals include:  the fractured ribs of the 
pleural cavity and the scapula fracture, rated as 20 percent 
disabling; incomplete paralysis of the upper radicular group, 
also rated as 20 percent disabling; and partial sensory 
paralysis of the long thoracic nerve, rated as 10 percent 
disabling.

In November 1993, the veteran requested higher ratings for 
the multiple gunshot wound residuals, including those 
concerning the injury to Muscle Group II.

In February and March 1994, the veteran underwent a series of 
medical evaluations in connection with his claims, which were 
complicated by his Alzheimer's disease.  He complained of 
experiencing recurring pain and weakness in his right 
shoulder, especially during movement of it or during heavy 
lifting (50 pounds or more).  He also complained of 
experiencing numbness in his shoulder and in the fingers of 
his right hand.  On objective physical examination, there was 
evidence of atrophy of the deltoid muscle on the posterior 
side of his shoulder, signs of mild weakness in this area, 
and a residual scar marking the point where the bullet 
entered his body that measured 2cms long and 1/2 cm wide.  The 
residual scar where the bullet exited his body also was 2cms 
long, but located on the latissimus dorsus muscle at the 
upper right-hand side of his lumbar region.  He had decreased 
sensation along his entire right upper extremity.  All of his 
fractures were described as solidly united and well healed.

When more recently examined by VA in January 1997, the 
veteran continued to suffer from severe dementia related to 
his Alzheimer's disease, which made it very difficult to 
evaluate him.  His wife, who accompanied him to the 
evaluation, said that he did not have any complaints 
concerning his right shoulder, and that he had no difficulty 
using his right arm (in the same manner as he used his left 
arm) when dressing or participating in other activities, just 
as had been the case throughout the years since his injury.  
On clinical evaluation, both the entrance and exit wound 
scars were described as very soft, nontender, characterized 
by a slight indentation ("subcutaneous dimpling") about the 
size of a thumbnail or thumb print, and adherent to the 
underlying tissue.  The examiner went on to note that the 
scars did not affect the veteran's ability to move, sit, or 
stand, and that he was able to reach fully above his head 
without any complications of discomfort.  There was no 
evidence of marked muscle loss, except for the slight 
subcutaneous dimpling at the scar areas alluded to above.  
The examiner observed signs of a slight degree of atrophy of 
the deltoid muscle on the posterior portion of the shoulder, 
but no other atrophy, muscle loss or herniation, or damage to 
tendons, etc.  There was no evidence of weakness or decreased 
strength in the right shoulder, arm, or hand, and the 
examiner indicated the veteran could use his right arm 
equally and in the same manner as his left arm.  The examiner 
further indicated that there were no signs of pain/painful 
motion related to the gunshot wound residuals, while 
acknowledging that the veteran's dementia prevented him from 
providing valid information concerning this as a possibility.  
X-rays of the right shoulder disclosed evidence of arthritis 
in the acromioclavicular joint/rotator cuff region.


II.  Legal Analysis

The veteran's claim for an increased rating is "well 
grounded," meaning his claim is at least "plausible...or 
capable of substantiation."  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
directives specified in the Board's December 1996 and August 
1997 remands were completed by the RO, which included 
readjudicating the veteran's claim in light of the regulatory 
changes for evaluating the severity of muscle injuries due to 
gunshot wounds, and comparing the result obtained with the 
severity of his disability as judged by the former criteria.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
RO also provided him and his representative a Supplemental 
Statement of the Case (SSOC) containing the revised criteria, 
and an explanation for the decision, and gave them an 
opportunity to submit written or other argument in response 
to avoid being prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Hence, VA has satisfied its "duty to 
assist" the veteran with his claim.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability in question is of a musculoskeletal nature 
or origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

Gunshot wounds generally are evaluated on the basis of muscle 
injury.  Pursuant to 38 C.F.R. § 4.56 (1997), muscle injuries 
are characterized as slight, moderate, moderately severe and 
severe, depending on the type of injury initially sustained, 
the history of the injury and the veteran's complaints, and 
the objective findings during examinations.

Moderate injury to Muscle Group II (which is comprised of the 
extrinsic muscles of the shoulder girdle) warrants a 20 
percent rating.  Moderately severe injury to this Muscle 
Group, if, as here, involving the major extremity, warrants a 
30 percent rating, and severe injury to this Muscle Group of 
the major extremity warrants a 40 percent rating.  See 
38 C.F.R. § 4.73, Diagnostic Code 5302.

X-ray studies of the right shoulder conducted during the most 
recent VA compensation examination in January 1997 showed 
evidence of arthritis involving the acromioclavicular 
joint/rotator cuff region.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, arthritis, if, as here, established by 
x-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5200-5203 for limitation of motion involving the shoulder).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assignable for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (prescribing that arthritis due to trauma, 
substantiated by x-ray findings, should be evaluated as 
degenerative arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
Diagnostic Code 5003.

Although the VA physician who examined the veteran in January 
1997 confirmed that he has arthritis in his right shoulder, 
the VA examiner also indicated there were no signs of 
limitation of motion attributable to the arthritis, or to any 
related factors, as the veteran was able to lift his right 
arm "fully" above his head.  This is completely normal by 
VA standards.  See 38 C.F.R. § 4.71, Plate I.  Clearly then, 
he is not entitled to a rating higher than 20 percent based 
on the extent of his range of motion in the shoulder.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201, requiring that range 
of motion be limited to the midway point, or less, between 
the side and shoulder level, and Code 5200, requiring 
evidence of ankylosis-meaning indications the shoulder is 
completely fixated in either a favorable, intermediate 
or unfavorable position.  The results of the 1994 and 1997 VA 
examinations also confirm that the scapula fracture is well 
healed (solidly united), so there also is no basis for 
assigning a rating higher than 20 percent under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 5203.

Similarly, the veteran is not shown to be entitled to a 
rating higher than 20 percent under any pertinent diagnostic 
code even when the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
as well as the Court's holding in DeLuca, are considered, as 
there has been no indication, including during the most 
recent VA compensation examination in January 1997, that his 
complaints of pain and painful motion in his right shoulder 
are substantiated clinically.  However, this notwithstanding, 
even acknowledging that he probably sometimes does experience 
pain and painful motion in his shoulder as a result of, for 
instance, the arthritis, there still is no evidence 
indicating that either the pain and/or painful motion 
actually cause additional functional impairment.  In fact, 
during the January 1997 examination, his wife indicated that 
he did not have any complaints concerning his right shoulder 
whatsoever, including of pain and painful motion, and she 
went on to note that he had no difficulty using his right arm 
and shoulder equally and in the same manner and fashion as he 
used his left arm and shoulder, such as when dressing or 
doing other day-to-day activities.  Consequently, the Board 
finds this to be essentially tantamount to concluding that he 
does not experience the type of "incoordination" that the 
Court discussed in DeLuca, which, aside from the extent of 
his pain and painful motion, is another relevant 
consideration.

Atrophy and weakness involving the right shoulder were noted 
during the February and March 1994 VA examinations, and again 
during the VA examination in January 1997.  However, the 
atrophy was described as only "slight," in light of the 
fact that it was only manifested by a small indentation 
("subcutaneous dimpling") at the site of the residual 
scars, roughly the size of a thumbnail or thumbprint, 
and since there was no indication of atrophy involving other 
pertinent areas, or of significant muscle loss or herniation, 
or damage to tendons, etc.  The same was true of the weakness 
that was noted, as it was described as no more than "mild."  
Furthermore, since the veteran's wife indicated that he can 
use his right upper extremity essentially the same as he can 
his left upper extremity, which was not injured during 
service, and has been able to for quite sometime now, it 
stands to reason that there is no basis for concluding that 
he experiences "excess fatigability" of the right shoulder 
of the type contemplated by the court in DeLuca.

As for the scars themselves, they were described as "very 
soft" and "nontender."  Although the examiners also 
indicated the scars were adherent to the underlying tissue, 
the examiners were just as quick to point out that there are 
no signs of residual disability or functional impairment 
(limitation of motion, etc.) attributable to the scars.  
Therefore, since they are essentially asymptomatic in these 
critical respects, there are no grounds for assigning a 
rating higher than 20 percent (to include a separate 
evaluation solely for scars) even with consideration of the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.  It further deserves mentioning that, in 
light of the asymptomatic nature of the scars, it would not 
be appropriate to conclude that the veteran 
has "intramuscular cicatrization or binding" that are 
required for a finding of "moderately severe" or "severe" 
injury to the muscles in question.  See 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5302.

The numbness, decreased sensation, and other neurologic 
impairment the veteran experiences in his right upper 
extremity as a result of the injuries in service are 
compensated by the separate ratings he has for "incomplete 
paralysis" of the upper radicular group (which is rated as 
20 percent disabling) and the "partial sensory paralysis" 
of the long thoracic nerve (which is rated as 10 percent 
disabling).  He also receives other separate compensation (at 
the 20 percent level) for the fractured ribs of the pleural 
cavity and the scapula fracture.

While it is indeed unfortunate that the veteran sustained 
multiple injuries in defense of our country, when the 
objective clinical findings are considered along with the 
types of injuries he sustained, and the history of his 
treatment and complaints, it is apparent that the severity of 
the injury to Muscle Group II, in particular, is no more than 
"moderate," overall.  Hence, a schedular rating higher than 
20 percent is not warranted.

The above discussion is based on the applicable provisions of 
the VA rating schedule.  The Board notes additionally, 
however, that there is no objective indication that the 
veteran's disability results in marked interference with 
employment (beyond that which is contemplated in the rating 
assigned) or necessitates frequent periods of hospitalization 
for treatment of the disability, such that application of the 
regular schedular standards would be impractical.  
Consequently, the Board is not required to remand the claim 
to the RO for consideration of the criteria for an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

A rating in excess of 20 percent for residuals of an injury 
to Muscle Group II is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


